Order entered September 5, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00780-CV

                       WHITE NILE SOFTWARE, INC., Appellant

                                            V.

       CARRINGTON, COLEMAN, SLOMAN & BLUMENTHAL, LLP, Appellee

                     On Appeal from the 14th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-18-17105

                                         ORDER
       Before the Court is appellee’s September 3, 2019 unopposed motion for an extension of

time to file its brief on the merits. We GRANT the motion and extend the time to October 10,

2019. We caution appellee that further extension requests in this accelerated appeal will be

disfavored.


                                                   /s/   KEN MOLBERG
                                                         JUSTICE